Citation Nr: 1231585	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability, to include tarsal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985 and again from December 2003 to January 2005.  She also had a period of Active Duty for Training (ADT) from April to September 2006.  The Veteran has over 15 years of inactive military service with the United States Army Reserves.  Evidence suggests that she is still in the Reserves and has served a subsequent period of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a bilateral ankle disability.  

The case was previously before the Board in November 2009 and July 2011, when it was remanded for examination of the Veteran and medical opinions.  Evidence received subsequent to the July 2011 remand indicates that additional remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As of the July 2011 Board remand, the evidence revealed that the Veteran had more than 15 years of inactive military service with the United States Army Reserves.  She had active duty from June 1985 to August 1985 and again from December 2003 to January 2005.  She also had a period of Active Duty for Training (ADT) from April to September 2006.  

In July 2012, service treatment records were submitted which showed that the Veteran had been treated at the US Military Hospital Kuwait in 2009 and 2010.  This evidence indicates that the Veteran continues to serve in the Army Reserves and that she has been activated for another period of active duty with another deployment to Southwest Asia.  Accordingly, her service must be verified and all service treatment records obtained.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The case is REMANDED for the following action:

1.  Contact the Veteran and have her provide information related to her reserve service subsequent to September 2006.  She should indicate her reserve units, and provide documentation for all periods of active duty and ADT including copies of any DD 214s which have been issued.  She should submit copies of all service treatment records she has in her possession.  

2.  Verify all periods of active duty and ADT with the appropriate service department and/or records depository; specifically request verification for all periods subsequent to September 2006, including copies of DD 214s.  Request complete copies of the Veteran's service treatment records to include all those generated subsequent to September 2006.  

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If review of any of the obtained service records indicates that additional development is necessary, such as additional examinations, then conduct the necessary development.  

4.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

